  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 1 of 15 PAGEID #: 513




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 GREAT AMERICAN INSURANCE
 COMPANY,

              Plaintiff,                      Case No. 1:20-cv-96
                                              JUDGE DOUGLAS R. COLE
       v.

 JOHNSON CONTROLS, INC,

              Defendant.



                               OPINION AND ORDER

      This case has a bit of an odd procedural history. Plaintiff Great American

Insurance Company (“Great American”) filed a complaint (the “Complaint”), naming

Johnson Controls as the Defendant, and seeking declaratory judgment in a contract

dispute. Specifically, the dispute relates to a performance bond that Great American

had issued on a building project that went wrong. (Doc. 1). Johnson Controls, which

asserts a right to collect under that bond, responded to the declaratory judgment

action with a Motion to Compel Arbitration. (Doc. 3). The Court granted that motion,

finding that the threshold question of arbitrability—i.e., whether an arbitrator or the

Court should resolve the underlying contractual dispute—was itself arbitrable. The

Court thus dismissed the suit, without prejudice, to allow the arbitrator to make that

determination. The arbitrator determined the matter was not arbitrable. Before

Great American could refile suit here, though, Johnson Controls filed its own breach

of contract action, raising the identical dispute, in federal court in South Carolina

(where the building project at issue took place).
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 2 of 15 PAGEID #: 514




       In response to that new lawsuit, Great American filed the instant Motion to

Set Aside Judgment (“Motion”) under Federal Rule of Civil Procedure 60(b) in this

action. (Doc. 14). In the Motion, Great American asks this Court: (1) to revise its

earlier judgment by changing the dismissal without prejudice into a stay; and (2) to

find that this suit is thus the earlier filed suit for purposes of the first-to-file rule.

       For the reasons set forth more fully below, the Court DENIES Great

American’s Motion. Although the Court did not contemplate that Johnson Controls

would file suit in South Carolina in the circumstances here, the Court nonetheless

concludes that granting Great American’s current Motion ultimately would be futile.

That is because, as further explained below, even were the Court to reinstate this

action, the Court would still find that transfer or dismissal without prejudice in favor

of the South Carolina action is the appropriate course, notwithstanding that this

declaratory judgment action was filed first. There is little reason to grant the motion

to reinstate this case, only to then immediately stay or dismiss it.

                              FACTUAL BACKGROUND

       Great American filed its complaint in this action on February 4, 2020. The

complaint asserted claims against Johnson Controls under the Declaratory Judgment

Act. As the complaint explains, Great American is an insurer. It issued a performance

bond to Structure Cabling Solutions, Inc. d/b/a SCS Technologies (“SCS”) in

connection with SCS’s work as a subcontractor on a hospital construction project in

Charleston, South Carolina. (Compl., Doc 1, ¶¶ 7-8, #12). Johnson Controls was also

a subcontractor on the project, but acted as the upstream subcontractor from SCS.


                                              2
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 3 of 15 PAGEID #: 515




That is, Johnson Controls had entered a subcontract with the general contractor on

the hospital project (Robins & Morton Group), under which Johnson Controls agreed

do a portion of the work on that project. Then Johnson Controls in turn hired SCS to

do part of that work.

      Generally speaking, Johnson Controls contracted to provide low voltage

cabling work and communications systems for the hospital, including a nurse call-

code system and an intercom system. (Mot. to Compel, Ex. A, Doc. 3-1, #65–66). The

sub-contract between Johnson Controls and SCS required SCS to install low voltage

cabling infrastructure for the data and telephone systems. (Mot. to Compel, Ex. B,

Doc. 3-1, #120). Disputes arose between SCS and Johnson Controls regarding SCS’s

performance. Specifically, Johnson Controls claimed that SCS failed to install a

number of cabling infrastructures and had effectively “walked off the job.” (Compl.,

Doc. 1, ¶ 10, #12); (Mot. to Compel, Ex. C, Doc. 3-1, #134–36). SCS later offered to

return with a partial crew, but Johnson Controls ultimately replaced SCS with

another subcontractor, Symphony Technology Solutions, to complete the work.

      Johnson Controls also began contacting Great American during that same time

about the performance bond that Great American had issued guaranteeing SCS’s

performance. Johnson Controls claimed that SCS’s failure to perform meant that

Great American owed substantial sums to cover the increased costs associated with

hiring a replacement subcontractor. (Compl. at ¶¶ 18–27, #13–14). The amount of the

claimed costs rose over time from a preliminary $100,000 estimate to Johnson

Controls’ most recent estimate of $1,146,000. (Id. at ¶¶ 14, 27).



                                          3
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 4 of 15 PAGEID #: 516




      Great American, by contrast, claims that its liability on the performance bond

is limited to a $125,000 lump-sum amount plus the then-remaining contract balance

of $209,000. (Id. at ¶¶ 24, 26). Great American offered to pay that sum (i.e., $334,000)

in full satisfaction of its obligations under the bond, but Johnson Controls declined.

At that point, Great American elected to file this declaratory judgment action seeking

clarity regarding its obligations under the performance bond.

      Shortly after Great American brought the declaratory judgment action,

Johnson Controls filed a motion to compel arbitration. That motion raised two

separate arbitration provisions. The first, contained in the master agreement

between the General Contractor and the first line subcontractors (like Johnson

Controls), required arbitration of disputes under that contract, and also mandated

that, should the subcontractor execute any sub-subcontracts in connection with the

project, the subcontractor must include an arbitration provision in such sub-

subcontracts.

      The second, and more directly applicable, arbitration provision was the one

contained in the sub-subcontract between Johnson Controls and SCS. This latter

provision required Johnson Controls and SCS to arbitrate “any dispute that shall

arise between [SCS] and [Johnson Controls] in connection with this subcontract.”

(Mot. to Compel, Ex. B, Doc. 3-1, #114). Even though Great American was not itself

a signatory to that sub-subcontract, Johnson Controls contended that Great

American, by issuing a bond guaranteeing a signatory’s (i.e., SCS) performance under

that contract, had become subject to that provision. Johnson Controls further argued



                                           4
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 5 of 15 PAGEID #: 517




that the dispute Great American advanced in this case fell within the broad sweep of

the arbitration provision. Or, at the very least, it claimed that the arbitration

provision made the threshold question of whether this dispute fell within the

arbitration provision (typically referred to as the question of arbitrability) itself a

question for the arbitrator. Thus, Johnson Controls requested that the Court send

the matter to arbitration, either in its entirety, or at least as to the threshold question.

And it also requested that, in the interim, the Court either stay the matter or dismiss

it without prejudice pending the arbitrator’s decision.

       Great American countered that neither the underlying dispute, nor the

arbitrability question, were arbitrable under the agreement because it was not a

signatory to the agreement. It further argued that, in any event, the dispute over the

performance bond did not fall within the scope of the arbitration provision’s plain

language. While Great American argued the merits of the arbitration question, it did

not offer an opinion one way or the other on whether a stay or dismissal without

prejudice would be more appropriate if the Court found against Great American on

the arbitration issue.

       On July 30, 2020, Johnson Controls filed a related motion, tweaking the relief

it requested in connection with its motion to compel arbitration. Claiming that it had

recently become aware that Great American might seek to appeal the Court’s ruling

if the Court sent the matter to arbitration, Johnson Controls claimed that a stay,

rather than dismissal without prejudice, would be preferable. That way, Johnson




                                             5
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 6 of 15 PAGEID #: 518




Controls argued, Great American would not be able to appeal the Court’s ruling on

the arbitration issue. (Mot. to Stay, Doc. 9, #383).

      About a week later, on August 7, 2020, the Court issued an Order (the “Order”),

in which the Court concluded: (1) that the threshold issue of arbitrability was

arbitrable; (2) that as a result, the Court should not, indeed could not, reach the

question of whether the dispute fell within the terms of the arbitration provision (as

that was a question for the arbitrator); and (3) that dismissal without prejudice,

rather than a stay, was the appropriate remedy under the applicable law in this

Circuit.

      Based on the Order, the parties presented the threshold issue of arbitrability

to an arbitrator. On August 21, 2020, the arbitrator concluded that the dispute is not

arbitrable. (Motion, Ex. A, Doc. 14, #456-65).

      While one may have assumed that the next step would be for the parties to

refile the matter in this Court, that is not what happened. Rather, Johnson Controls,

the defendant in the previously filed declaratory judgment action, elected to file its

own action against Great American (the Plaintiff here) in federal district court in

South Carolina, the location where the underlying building project occurred. See

Johnson Controls, Inc. v. Great Am. Ins. Co., 2:20-cv-03029-RMG (D.S.C., Aug. 24,

2020), ECF No. 1. In that new lawsuit, Johnson Controls asserts a breach of contract

claim under the same performance bond as to which Great American sought

declaratory relief in this action.




                                           6
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 7 of 15 PAGEID #: 519




       Great American then filed the instant Motion. In it, Great American asks this

Court to reopen the Order (and accompanying judgment) that had dismissed this

matter without prejudice and, in essence, replace the dismissal in that earlier ruling

with a stay. Great American then contends that the Court should immediately

dissolve that stay in light of the arbitrator’s ruling. The end result, Great American

claims, is this case, rather than the one in South Carolina, would count as the first

case filed for purposes of the so-called first-to-file rule. Accordingly, Great American

argues, this forum, rather than the federal district court in South Carolina, would be

the proper venue in which to resolve this contract dispute.

                                 LEGAL STANDARD

       Rule 60(b) permits a court to grant a party relief from a final judgment for

several reasons, including when “applying [an earlier judgment] prospectively is no

longer equitable.” Fed R. Civ. P. 60(b)(5). The rule also includes a catchall provision,

which allows courts to grant relief if a party demonstrates “any [ ] reason that justifies

relief.” Fed. R. Civ. P. 60(b)(6). Trial courts have “especially broad” discretion when

considering a motion for relief under Rule 60(b). Tyler v. Anderson, 749 F.3d 499, 509

(6th Cir. 2014). In exercising this discretion, however, courts must be mindful of the

general public policy “favoring the finality of judgments and the termination of

litigation.” Id.

       Great American seeks relief under Rules 60(b)(5) and (6), both of which impose

a heavy burden on the party seeking relief. Rule 60(b)(5) requires Great American to

demonstrate “a significant change either in factual conditions or in law [that] renders


                                            7
     Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 8 of 15 PAGEID #: 520




continued enforcement [of the judgment] detrimental to the public interest.” Horne v.

Flores, 557 U.S. 433, 447 (2009). Similarly, Rule 60(b)(6) only permits relief if the

movant can show “extraordinary circumstances” that justify reopening judgment.

Abdur’Rahman v. Carpenter, 805 F.3d 710, 713 (6th Cir. 2015) (quoting Gonzalez v.

Crosby, 545 U.S. 524, 535 (2005)).

                                LAW AND ANALYSIS

        The Court concludes that it likely has discretion under Rule 60(b) to revisit its

earlier Order and judgment here. Johnson Controls’ action in using this Court’s

dismissal as an avenue to file an intervening matter in South Carolina perhaps could

be characterized as jurisdictional maneuvering giving rise to equitable concerns. That

being said, the Court declines to exercise its discretion under Rule 60(b). While

Johnson Controls may have acted prematurely in filing its South Carolina action, the

Court concludes that, even if the Court were to reinstate this action, the matter would

still be transferred to South Carolina under a settled exception to the first-to-file rule.

A.      The Court’s Order Did Not Contemplate That Johnson Controls Would
        File Suit In South Carolina In The Event That The Arbitrator Declined
        Arbitrability.

        Rule 60(b) grants the Court broad discretion to revisit its earlier judgments,

particularly when new facts show that continued enforcement of those judgments is

not equitable. See Fed. R. Civ. P. 60(b)(5), (6). The earlier judgment at issue here is

this Court’s August 7, 2020 Order to Dismiss. The Court dismissed the matter

without prejudice solely to allow the parties to submit the question of arbitrability to

an arbitrator (and, of course, to allow the arbitrator to handle the dispute, if he or she


                                            8
  Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 9 of 15 PAGEID #: 521




answered the arbitrability question in the affirmative). (Doc. 10). The Court’s

understanding at the time was that, if the arbitrator decided that the dispute was

not arbitrable, the matter would be re-opened in this Court. But that did not happen.

      By filing suit in South Carolina without first conferring with Great American,

Johnson Controls sought to wrest jurisdiction from this Court, in what the Court

agrees could be characterized as a “race to the courthouse.” (See Great American

Reply, Doc. 18, #483). That result was not what either party intended at the time

Johnson Controls sought to send the matter to arbitration. Great American clearly

preferred this forum—it had filed suit here, and it resisted Johnson Controls’ efforts

to send the matter to arbitration. For its part, Johnson Controls thought that the

matter belonged in arbitration, but never indicated that, in the alternative, it thought

the matter should be moved to South Carolina. To the contrary, while Johnson

Controls originally sought either dismissal without prejudice or a stay in connection

with the arbitration request, it subsequently changed its request to specify that it

preferred the latter—a stay. To be sure, it sought that relief based on its desire to

prevent Great American from appealing the Court’s ruling, but had the Court granted

Johnson Controls’ requested relief, there is no question that this matter would have

been the “first filed” from a purely chronological standpoint—instead of the

subsequent South Carolina matter—the same result that Great American now seeks

to achieve through its Rule 60(b) motion.

      That being said, the Court concluded in the Order that precedent made

dismissal without prejudice, rather than a stay, the appropriate path. Moreover,



                                            9
 Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 10 of 15 PAGEID #: 522




entering that relief in the Order provided Great American greater appellate rights in

the event the arbitrator decided to move forward with an arbitration proceeding

(which was why Johnson Controls argued against it). (See Doc. 9). Thus the Court

denied Johnson Controls’ requested relief.

      When the arbitrator instead found that the matter was non-arbitrable, though,

Johnson Controls sought to find a silver lining in the Court’s earlier denial of Johnson

Controls’ requested relief. Namely, because the matter was dismissed without

prejudice, rather than stayed, Johnson Controls concluded that it was free to file a

new action in South Carolina.

      This course of conduct has at least a flavor of inappropriate jurisdictional

maneuvering—jumping the gun in an unanticipated fashion to obtain a preferred

forum to the detriment of the plaintiff in the previous action. And the Court agrees

with Great American that Rule 60(b) may give the Court power to address that type

of activity to preserve “the public’s confidence in the judicial process.” See, e.g., Buck

v. Davis, 137 S. Ct. 759, 778 (2017) (explaining that a court should consider “‘the risk

of injustice to the parties’ and ‘the risk of undermining the public’s confidence in the

judicial process’” as part of a 60(b) analysis) (quoting Liljeberg v. Health Serv.

Acquisition Corp., 486 U.S. 847, 863–64 (1988)). That being said, for the reasons

discussed more fully below, the Court nonetheless declines to exercise its discretion

in that regard here.




                                           10
 Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 11 of 15 PAGEID #: 523




B.    Because Great American’s Action Is A Declaratory Judgment Action,
      It Does Not Trigger Strict Application Of The First-To-File Rule.

      The Court declines to exercise its discretion under Rule 60(b) because doing so

would not afford Great American the ultimate result it seeks. The motive underlying

Great American’s instant motion is its belief that, if this case is reinstated (by

transforming the previous dismissal without prejudice instead into a stay), then the

matter would continue forward in this forum under the first-to-file rule. But that is

not so. Rather, the Court finds that, under a well-settled exception to that rule, the

case in South Carolina takes precedence over this one, even if this case has an earlier

filing date. Thus, despite possibly having discretion under Rule 60 to reinstate this

action, the Court determines there is no reason to do so.

      The first-to-file rule provides that “when actions involving nearly identical

parties and issues have been filed in two different district courts, the court in which

the first suit was filed should generally proceed to judgment.” Baatz v. Columbia Gas

Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016) (internal citations omitted)

(emphasis in original). The first-to-file rule is not a rigid doctrine. Rather, courts have

the discretion to dispense with that rule for equitable reasons, such as when one party

has engaged in “forum shopping” or has filed an “anticipatory suit.” Certified

Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 551–52 (6th

Cir. 2007).

      Of particular importance here, declaratory judgment actions (a form of

“anticipatory suit”) do not carry the same weight as a coercive action for purposes of

the first-to-file rule. Nationwide Affordable Hous. Fund 27, LLC v. Urban 2004


                                            11
 Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 12 of 15 PAGEID #: 524




Holding Co., No. 2:20-CV-1762, 2020 WL 3642575, at *2 (S.D. Ohio July 6, 2020)

(“The first to file rule is particularly anemic where the first-filed lawsuit is a

declaratory judgment action.”) (citing Certified Restoration, 511 F.3d at 551–52). In

fact, when the first-filed action is a declaratory judgment action, the presumption

under the first-to-file rule essentially flips. Lexington Ins. Co. v. Lion Oil Co., No.

3:13-CV-1054, 2014 WL 202371, at * 6 (M.D. Tenn. Jan. 16, 2014) (“[T]he Sixth

Circuit has held that this presumption generally is reversed in declaratory judgment

actions.”) (citing Certified Restoration, 511 F.3d at 551–52). That is, in situations

involving an earlier-filed declaratory judgment action and a later-filed substantive

suit, the “first-filed declaratory judgment action should ordinarily give way to a later-

filed substantive suit.” Nationwide Affordable Hous. Fund 27, LLC, 2020 WL

3642575, at *2. That is true “even when [the] declaratory judgment action present[s]

similar parties and issues [and is] filed first”. Lexington Ins. Co., 2014 WL 202371, at

* 6 (quoting Clear!Blue, LLC v. Clear Blue, Inc., 521 F.Supp.2d 612, 615 (E.D. Mich.

Nov. 7, 2007)).

      To be sure, courts have not fully explained the basis for this exception to the

first-to-file rule. Perhaps the exception arises because, unlike coercive suits,

declaratory judgments do not address past injuries, and thus the declaratory

judgment vehicle may provide a less comprehensive solution to the dispute. See

AmSouth Bank v. Dale, 386 F.3d 763, 786 (6th Cir. 2004) (explaining that declaratory

judgments often clarify future duties rather than address past harms). Or maybe the

exception arises out of some notion that the allegedly injured party has a greater



                                           12
 Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 13 of 15 PAGEID #: 525




entitlement to choose the forum, and that in declaratory judgment actions it is the

“natural defendant” (i.e., the non-injured party) who has instead chosen the forum.

See Certified Restoration, 511 F.3d at 551–52 (explaining that courts disfavor cases

where defendants file anticipatory suits or engage in forum shopping); also AmSouth

Bank, 386 F.3d at 786 (explaining that coercive suits by a “natural plaintiff” take

precedence over a declaratory judgment action).

      Whatever the policy rationale for the exception may be, though, the exception

itself is generally well established and, more importantly, is firmly grounded in Sixth

Circuit precedent. See, e.g., Certified Restoration, 511 F.3d at 552 (noting “a

presumption that a first filed declaratory judgment action should be dismissed or

stayed in favor of the [later-filed] substantive suit”) (citing AmSouth Bank, 386 F.3d

at 791 n. 8 (quoting UAW v. Dana Corp., No. 3:99CV7603, 1999 WL 33237054, at *6

(N.D. Ohio Dec.6, 1999))). As such, the first-to-file rule does not apply on a strict

chronological basis to situations like this one, where a declaratory judgment action is

filed before a subsequent coercive action. And, under that settled exception to the

first-to-file rule, South Carolina, not this Court, is the more appropriate forum for

this dispute.

      Great American acknowledges this exception, but seeks to cabin it to cases

where “there is evidence of bad faith or forum shopping by the party filing the

[declaratory judgment] action.” (Great American Reply, Doc. 18, #488). And Great

American claims that its declaratory judgment action here involves neither. While

the latter may be true, the Court disagrees with Great American’s narrow



                                          13
 Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 14 of 15 PAGEID #: 526




interpretation of the “declaratory judgment” exception. To be sure, Great American

identified one district court case, from 1994, in which the court seemed to suggest

that an earlier filed case presumptively has priority “even if the first action is a

declaratory judgment action.” (Id., quoting Kmart Corp. v. Key Indus., 877 F. Supp.

1048, 1054 (E.D. Mich. 1994)). But the several, more recent cases cited above suggest

that, to the extent that was ever true, it is no longer the case. Nor does Great

American’s citation to Ford Motor Co. v. Versata Software, Inc., No. 15-cv-10628, 2015

U.S. Dist. Lexis 139400 at *14–15 (E.D. Mich. Oct. 14, 2015), change that result. (See

Doc. 18, #488). While the Ford case is more recent, it discusses the first-to-file issue

in the patent litigation context, where the stakes of forum shopping are “less severe”

due to the “national uniformity” arising from the “creation and existence of the

Federal Circuit” to handle all patent appeals. Ford Motor Co., 2015 U.S. Dist. Lexis

139400 at *14-15. Whatever the rule in the patent setting, outside that setting, as

here, there appears to be “a presumption that a first filed declaratory judgment action

should be dismissed or stayed in favor of the [later-filed] substantive suit.” Certified

Restoration, 511 F.3d at 552.

      The Court further notes that, in Ford, the court determined that the

convenience and availability of the witnesses “strongly favor[ed]” the forum in which

the earlier declaratory judgment was filed. Id. at *16. Here, the opposite is true. In

many ways, South Carolina has a closer connection to the underlying dispute than

Ohio, and thus is the preferable venue under the venue-transfer statute. See 28

U.S.C. § 1404(a) (allowing court to transfer venue “for the convenience of the parties



                                          14
 Case: 1:20-cv-00096-DRC Doc #: 20 Filed: 10/15/20 Page: 15 of 15 PAGEID #: 527




or witnesses,” or “in the interests of justice”). Notably, South Carolina is where the

construction project underlying this bond dispute took place. Further, several

important potential witnesses in this case reside in or around Charleston, South

Carolina (or at least closer to Charleston than to Cincinnati), including the employees

of SCS, the replacement subcontractor, and the vendors who provided construction

materials for the project. In short, even if the declaratory judgment had remained

pending here (rather than being dismissed without prejudice), this Court would be

inclined to transfer the case to South Carolina, which appears better situated to hear

this dispute.

                                      CONCLUSION

      Based on the above, the Court DENIES Great American’s Motion for Relief

from Judgment (Doc. 14). The Court’s judgment, previously entered on August 7,

2020, shall remain the final judgment in this matter.

      SO ORDERED.


October 15, 2020
DATE                                        DOUGLAS R. COLE
                                            UNITED STATES DISTRICT JUDGE




                                          15
